Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 1 of 11 PageID: 87




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                             :
TROY BELL,                                   :
                                             :      Case No. 2:19-cv-18025 (BRM)(ESK)
                      Plaintiff,             :
                                             :
                      v.                     :      OPINION
                                             :
UNITED STATES OF AMERICA, et al.,            :
                                             :
                      Defendants.            :
                                             :

       Before this Court is pro se prisoner Troy Bell’s (“Plaintiff”) amended complaint, filed

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Based on his affidavit of indigence (ECF No. 3), the

Court previously granted him leave to proceed in forma pauperis and ordered the Clerk of the

Court to file the Complaint. (ECF No. 5.) Plaintiff filed an amended complaint on February 6,

2020 (ECF No. 6) and a “letter” that the Court construes as a second amended complaint on May

29, 2020. (ECF No. 7 (“2nd Am. Compl.”).)

       At this time, the Court must review the second amended complaint, pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A, to determine whether it should be dismissed as frivolous or malicious,

for failure to state a claim upon which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief. For the reasons set forth below, the Court

concludes the second amended complaint should be dismissed.
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 2 of 11 PageID: 88




I. BACKGROUND

        From December 2011 through June 2012, Plaintiff acted as confidential witness and

informant for the Federal Bureau of Investigations (“F.B.I.”). 1 (2nd Am. Compl. 4.) Plaintiff

worked with F.B.I. agents Ronald Duce and Michael Tanir. (Id.) Plaintiff submits the F.B.I.

reached out to Plaintiff to get his statement for a case against an individual named Paul Bergin.

(Id. at 5.) Plaintiff then called the agents and asked if they were interested in an individual named

Gershon Clark, a well-known drug dealer, which resulted in Plaintiff cooperating with the F.B.I.

(Id. at 5.) Plaintiff alleges F.B.I Agent Tanir told Plaintiff he would be paid sixteen-thousand-

dollars to relocate after the investigation was complete. (Id. at 6-7.) Plaintiff alleges he was paid

one-thousand-dollars and signed papers. (Id. at 7.)

        On June 26, 2012, before the investigation was complete, Plaintiff was arrested by Neptune

Police on a gun charge. (Id. at 3, 6, & 13.) Plaintiff alleges that an individual named Cowan Rainy

lied to the Neptune Police, stating the Plaintiff had purchased two guns from him. (Id.) Plaintiff

also states that after being questioned on June 18, 2012, regarding his gun charge, he ran because

he did not want to go back to jail and Neptune Police would not promise him bail. (Id. at 10-11,

13.) Plaintiff was then arrested on June 26, 2012. (Id. at 13.) Plaintiff alleges the Asbury Park

Police kicked in the door of Lataria Clark without a warrant and illegally apprehended Plaintiff.

(Id. at 15-16.) Plaintiff further alleges the Asbury Park Police lied in their report and threatened

Ms. Clark with having her son taken away so that she would consent to a search of the apartment.

(Id. at 16-17.)




1
  The factual allegations are taken from the second amended complaint and are accepted for
purposes of this screening only. The Court has made no findings as to the veracity of Plaintiff’s
allegations.


                                                 2
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 3 of 11 PageID: 89




        Plaintiff submits that once he was arrested, he never saw the F.B.I. agents again. (Id. at 14.)

Plaintiff was not given another chance to cooperate with the F.B.I. (Id. at 15.) Plaintiff submits

that in 2018 someone used Facebook messenger to threaten to kill Plaintiff. (Id. at 18-19.) Plaintiff

alleges that the F.B.I never offered Plaintiff protection in 2012, nor did they pay Plaintiff the

sixteen-thousand-dollars he is owed. (Id. at 20.) Plaintiff alleges that the F.B.I. left him for dead

in the County Jail after Gershon Clark, a member of the Bloods, told individuals at the jail that

Plaintiff had told on Clark. (ECF No. 7-2 at 3.) Plaintiff was transferred to Essex County

Correctional Facility. (Id. at 7.) He was left stranded by the F.B.I. (Id. at 7-8.)

        Plaintiff also appears to allege that he is pending sentencing in a federal escape case and

the Judge told Plaintiff he would get time served. (See generally ECF No. 7-2.) Plaintiff alleges

the Judge told Plaintiff his sentencing date would be set for July or August 2019. (Id. at 4.) Plaintiff

submits he still has not been sentenced or had a court date. (Id. at 9.)

        Plaintiff   is   seeking    monetary     damages      ranging      between    $280,000.00    to

$280,000,000,000.00 (Id. at 12.) He is also seeking a sentence of time served. (See ECF No. 7-3.)

II. LEGAL STANDARD

        A. Standard for a Sua Sponte Dismissal

        Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua sponte

dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. This action is



                                                   3
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 4 of 11 PageID: 90




subject to sua sponte screening for dismissal under 28 U.S.C. § 1915(e)(2)(B) and 1915A because

Plaintiff is a prisoner who is proceeding as indigent.

       According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d Cir.

2012) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally construed,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

       B. Section 1983 Actions

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory ... subjects,
               or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law, suit
               in equity, or other proper proceeding for redress . . . .

       Therefore, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation

of a right secured by the Constitution or laws of the United States and, second, the alleged




                                                   4
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 5 of 11 PageID: 91




deprivation was committed or caused by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III. DECISION

       A. Breach of Contract

       Plaintiff appears to be raising a breach of contract claim against the United States and F.B.I.

agents Duce and Tanir for failing to pay or protect Plaintiff after he acted as an informant. (See

generally 2nd Am. Compl.) The Court lacks jurisdiction over Plaintiff’s breach of contract claim.

Thus, the Court will dismiss the breach of contract claim without prejudice.

       “The United States Court of Federal Claims shall have jurisdiction to render judgment upon

any claim against the United States founded either upon the Constitution, or any Act of Congress

or any regulation of an executive department, or upon any express or implied contract with the

United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.

§ 1491(a)(1). “Jurisdiction over non-tort monetary claims against the United States is exclusively

defined by the Tucker Act, as codified at 28 U.S.C. §§ 1346, 1491, because it is only under the

terms of the Tucker Act that the United States waives its sovereign immunity to non-tort claims

seeking monetary relief.” Chabal v. Reagan, 822 F.2d 349, 353 (3d Cir. 1987). Pursuant to the

Tucker Act, therefore, the Court of Federal Claims is empowered with jurisdiction over non-tort

claims against the United States. See 28 U.S.C. § 1491(a). The Court of Federal Claims'

jurisdiction is concurrent with that of the district courts for claims under $10,000. 28 U.S.C. §

1346(a)(2). For claims in which more than $10,000 is at issue, however, courts have interpreted

the Tucker Act to provide for the exclusive jurisdiction of the Court of Federal Claims. Dia

Navigation Co. v. Pomeroy, 34 F.3d 1255, 1267 (3d Cir.1994); Hahn v. United States, 757 F.2d

581, 586 (3d Cir.1985) (“It is uniformly held that, for claims exceeding $10,000, the Tucker Act



                                                 5
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 6 of 11 PageID: 92




vests exclusive jurisdiction in the Claims Court.”); Horne v. Cherry Hill Office of Federal Bureau

of Investigations, No. 16-5620, 2020 WL 2570016 at *5 (D.N.J. May 21, 2020)(finding the Court

lacked jurisdiction over a breach of contract claim involving a confidential informant’s payment

from the F.B.I. based on the Tucker Act.)

       Plaintiff appears to raise a breach of contract claim against the United States; thus, this

Court cannot properly exercise jurisdiction over the subject matter if the amount at issue exceeds

$10,000.00. Plaintiff states he is demanding $280,000.00, on the low end. (ECF No. 7-2 at 12.)

Based on the allegations in the second amended complaint, Plaintiff at a minimum alleges he is

entitled to the $16,000.00 the F.B.I. agents agreed to pay him. (2nd Am. Compl. 20.) This amount

exceeds the jurisdictional limit. Accordingly, this Court lacks subject matter jurisdiction over the

instant dispute.

       B. False Arrest and Illegal Search

       The Court construes Plaintiff’s second amended complaint as also raising claims regarding

false arrest and illegal search. (See 2nd Am. Compl. 15-17.) Plaintiff alleges that the Asbury Park

Police kicked in the door of Lataria Clark’s apartment without a warrant and illegally apprehended

Plaintiff. (Id. at 15-16.) Plaintiff further alleges the Asbury Park Police lied in their report and

threatened Ms. Clark with having her son taken away so that she would consent to a search of the

apartment. (Id. at 16-17.)

       Section 1983 claims are governed by the applicable state’s statute of limitations for

personal-injury claims. Wallace v. Kato, 549 U.S. 384, 387 (2007); see also Cito v. Bridgewater

Twp. Police Dep’t, 892 F.2d 23, 25 (3d Cir. 1989). Under New Jersey law, there is a two-year

statute of limitations period for personal-injury torts. N.J. Stat. Ann. § 2A:14–2. Therefore,

Plaintiff’s § 1983 claims are governed by a two-year statute of limitations. See Cito, 892 F.2d at



                                                 6
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 7 of 11 PageID: 93




25. The limitation period begins to run on the accrual date, which is governed by federal law. Kach

v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). Under federal law, a claim accrues when the facts which

support the claim reasonably should have become known to the plaintiff. Sameric Corp. v. City of

Phila., 142 F.3d 582, 599 (3d Cir. 1998).

        New Jersey law governs when accrual of a § 1983 claim may be delayed pursuant to the

discovery rule and when a limitation period may be equitably tolled. See Dique v. New Jersey State

Police, 603 F.3d 181, 185 (3d Cir. 2010). The discovery rule postpones a claim from accruing if a

plaintiff is reasonably unaware that he has suffered an injury or, even though he is aware of the

injury, that it was the fault of an identifiable person. See Caravaggio v. D’Agostini, 765 A.2d 182,

187 (N.J. 2001). “[E]quitable tolling may be applied where ‘the complainant has been induced or

tricked by his adversary’s misconduct into allowing the filing deadline to pass’ or where a plaintiff

“has in some extraordinary way been prevented from asserting his rights,” or where a plaintiff has

timely asserted his rights mistakenly by either defective pleading or in the wrong forum. Freeman

v. State, 788 A.2d 867, 880 (N.J. Super. Ct. App. Div.) (internal citations and quotations omitted).

“[A]bsent a showing of intentional inducement or trickery by a defendant, the doctrine of equitable

tolling should be applied sparingly and only in the rare situation where it is demanded by sound

legal principles as well as the interests of justice.” Id.

        The Court finds Plaintiff’s false arrest and illegal search claims barred by the statute of

limitations. A claim of false arrest, and the accompanying claim for false imprisonment, accrues

immediately upon the arrest at issue. Wallace, 549 U.S. at 389–90 & n.3, 127 S. Ct. 1091; Singleton

v. DA Philadelphia, 411 F. App’x 470, 472 (3d Cir. 2011)(accrual of a claim for false arrest

occurred on the date the plaintiff “was arrested and charges were filed against him”). Nevertheless,

while the claim accrues upon arrest, the statute of limitations does not begin to run at the same



                                                    7
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 8 of 11 PageID: 94




time. Instead, the statute of limitations for a false arrest/imprisonment claim begins to run “when

the individual is released, or becomes held pursuant to legal process,” i.e., when he is arraigned.

Alexander, 367 F. App’x at 290 n.2 (citing Wallace, 549 U.S. at 389–90, 127 S. Ct. 1091); see also

Pittman v. Metuchen Police Dep’t, 441 F. App’x 826, 828 (3d Cir. 2011).

       Even if the Court were to give Plaintiff the benefit of using the date of his guilty plea,

September 24, 2014 2, as the date he was “held pursuant to the legal process,” that was still five

years before he filed his Complaint in September 2019. As such, his false arrest claim is time-

barred. Plaintiff’s Fourth Amendment claim for unlawful search is also barred by the two-year

limitations period. That claim accrued, and the limitation period began to run, at the time Plaintiff

was injured in 2012. Mujaddid v. Wehling, 663 F. App’x 115, 119 (3d Cir. 2016) (explaining

unlawful search claims accrue at the time of injury); Rolax v. Whitman, 53 F. App’x 635, 637 (3d

Cir. 2002) (unlawful search claim accrues at time of search). Plaintiff’s claims appear well and

truly time barred and will be dismissed as such. Because Plaintiff has not yet had an opportunity

to address any potential argument for the tolling of the limitations period he may have, this Court

will dismiss those claims without prejudice at this time.

       C. Failure to Protect

       The Court construes Plaintiff’s second amended complaint as also raising a failure to

protect claim. Plaintiff alleges the F.B.I. left him for dead in the County Jail in 2012 after Gershon

Clark, a member of the Bloods, told individuals at the jail that Plaintiff had told on Clark. (ECF

No. 7-2 at 3.) Additionally, Plaintiff seems to argue the F.B.I. agents failed to protect him in 2018

when he received a Facebook threat. (2nd Am. Compl. at 18-19.)




2
 The Court takes judicial notice that Plaintiff pled guilty to the firearms charge on September 24,
2014 and was sentenced on February 23, 2015. (See Civil Action No. 14-00559.)
                                                  8
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 9 of 11 PageID: 95




        To assert an Eighth Amendment failure to protect claim, an inmate must show he is

“incarcerated under conditions posing a substantial risk of serious harm” and that the defendant

was deliberately indifferent to the risk. See Farmer, 511 U.S. at 833, 837; Bistrian v. Levi, 696

F.3d 352, 367 (3d Cir. 2012). The Third Circuit has stated that:

                “Deliberate indifference” in this context is a subjective standard:
                “the prison official-defendant must actually have known or been
                aware of the excessive risk to inmate safety.” Beers–Capitol [v.
                Whetzel], 256 F.3d [120] at 125 [ (3d Cir. 2001) ]. It is not sufficient
                that the official should have known of the risk. Id. at 133. A plaintiff
                [must] prove an official's actual knowledge of a substantial risk to
                his safety . . . .

Bistrian, 696 F.3d at 367-69; (“[Plaintiff] plausibly alleges that certain prison officials actually

knew that he faced an excessive risk of harm by being placed in the SHU recreation yard [with the

inmates who assaulted him] because he repeatedly advised (both verbally and in writing) [the

prison officials] . . . of the multiple threats [those particular inmates made to him.]”); see also

Miller v. Ricci, No. 11-0859, 2011 WL 1655764, at *10 (D.N.J. Apr. 28, 2011) (“To plead an

Eighth Amendment failure to protect claim a plaintiff must plead facts raising a plausible inference

of . . . the defendants’ deliberate indifference to that particular risk of harm.”).

        Plaintiff does not allege sufficient facts to support a claim of failure to protect. Plaintiff

submits he was in danger in 2012, when he was sent to jail after informing on individuals, and he

was in danger in 2018, when he received a Facebook threat. Plaintiff does not allege facts that he

informed the F.B.I. of either of these dangers. Plaintiff does not submit any facts the defendants

knew Plaintiff was at an excessive risk of harm and were deliberately indifferent to the risk.

Plaintiff’s claim thus falls woefully short of meeting the Rule 12(b)(6) standard under Iqbal and

Twombly. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. Therefore, Plaintiff’s claim of failure

to protect against defendants is dismissed without prejudice.



                                                   9
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 10 of 11 PageID: 96




 D. Sentencing

         Plaintiff also seeks a sentence of time served in a federal escape case he submits he has

 pending. (See generally ECF No. 7-2.) A civil rights matter, however, may not be used to challenge

 the fact or length of a prisoner’s detention – any claim which would impugn or otherwise overturn

 the fact or length of a prisoner’s detention must be raised either via a criminal motion or a habeas

 petition. See, e.g., Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] . . . prisoner’s [civil rights]

 action is barred (absent prior invalidation [of his period of detention]) – no matter the relief sought

 (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

 conviction or internal [disciplinary] proceedings) – if success in that action would necessarily

 demonstrate the invalidity of the confinement or its duration.”); Edwards v. Balisok, 520 U.S. 641,

 643-48 (1997) (award or restoration of additional jail credits in civil rights action would impugn

 validity of length of detention). Therefore, to the extent Plaintiff seeks to challenge the length of

 his confinement, or seeks to challenge his potential, he must do so by filing a petition for a writ of

 habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

 IV. CONCLUSION

         For the reasons stated above, the second amended complaint will be dismissed in its

 entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A for failure to state a claim upon which

 relief may be granted. The contract claim is dismissed for lack of jurisdiction. Plaintiff’s false

 arrest, illegal search, and failure to protect claims are dismissed without prejudice. Plaintiff’s

 sentencing claim is dismissed without prejudice to any right he may have to bring such a claim in

 a federal habeas petition. Because it is conceivable Plaintiff may be able to supplement his pleading

 with facts sufficient to overcome the deficiencies noted herein, the Court will grant Plaintiff leave

 to move to re-open this case and to file a third amended complaint. An appropriate order follows.



                                                    10
Case 2:19-cv-18025-BRM-ESK Document 11 Filed 03/26/21 Page 11 of 11 PageID: 97




 Dated: March 25, 2021                     /s/Brian R. Martinotti
                                           HON. BRIAN R. MARTINOTTI
                                           UNITED STATES DISTRICT JUDGE




                                      11
